DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 11/02/20, Applicant, on 3/1/21, amended claims 1 and 13. Claims 1-13 are pending in the present application and is under examination on the merit.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-13 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations
New 35 USC § 103 rejections of claims 1-13 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-12 are directed towards a process and claim 13 is directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions A method for assembling a team aided by a computer, the team being to perform a specific task and the team including humans and robots as members, the method comprising: specifying technical skills that are required to perform the specific task,” “picking a subgroup of potential members having these specified technical skills from a given group of humans and robots,” “assembling the members for the team from said picked subgroup via a genetic algorithm utilizing a fitness function,” and “performing the specific task via the assembled team including the humans and robots as the members.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, claim 1 does not recite any additional elements that are not a part of the underlying abstract concepts. Additionally, independent claim 13 recites the additional elements “A non-transitory computer program product comprising a computer-readable medium encoded with commands provided in coded form which, when executed by a processor, cause a computer to assemble a team for performing a specific task, the team including humans and robots as members, the command comprising,” (computer system 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0027] and [0028]). The recited computer elements and functions that are applied to the abstract idea in the claims are: claim 1 does not recite any additional elements that are not a part of the A non-transitory computer program product comprising a computer-readable medium encoded with commands provided in coded form which, when executed by a processor, cause a computer to assemble a team for performing a specific task, the team including humans and robots as members, the command comprising,” (computer system with processor and memory). Additionally, independent claim 9 recite substantially similar additional elements.  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-12 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-12 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-12 do not recite any additional elements that are not a part of the underlying abstract concepts.
Regarding claim 13 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0027] and [0028]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over .
As per claim 1, Red teaches:
A method for assembling a team aided by a computer, the team being to perform a specific task and the team including humans and robots as members, the method comprising: specifying technical skills that are required to perform the specific task (Paragraph Number [0080] teaches a team module 206 may select a plurality of users 406a-n to work together on a team to complete a task in response to the manager 404 specifying one or more characteristics of the task, one or more characteristics of a user 406a-n, and/or the like.  For example, the manager 404 may specify that he needs two team members who have 20 or more hours of experience in a computer-aided manufacturing program.  The team module 206 may recommend one or more users 406a-n to the team manager 404 based on the manager's input and the users' profile data, e.g., such as if the manager's specifications match a user's profile characteristics.  In certain embodiments, the team module 206 employs a search algorithm to determine the best fit of team members to complete a given task based on the characteristics of the task and the characteristics of the users' profiles (CLAIM INTERPRETATION: The phrase “including humans and robots” is not being given significant weight as the below limitations only require the use of “a subgroup of potential members” which could include only humans instead of a mix of humans and robots. If Applicant wishes to narrow this interpretation then Applicant would need to include the robots in the subgroups. Additionally, the limitation could also be construed as an intended use limitation as it is primarily used as reference in the preamble of the claim language and not necessarily functionally used in the remaining claim limitations. Accordingly, 
picking a subgroup of potential members having these specified technical skills from a given group of humans and robots (Paragraph Number [0064] teaches the team module 206 may generate a search algorithm based on one or more characteristics of a plurality of users.  The characteristics may be selected from the users' profiles.  The characteristics of the task to be completed may also be incorporated into the search algorithm.  The fitness function may determine the effectiveness of the selected group of users to complete the task).
assembling the members for the team from said picked subgroup via a genetic algorithm (Paragraph Number [0059] teaches the team module 206 selects the user to be a member of a team based on the user's profile.  As used herein, the team comprises a plurality of users combined to perform a task.  The team may comprise users from various backgrounds, industries, departments, cultures, and/or the like.  For example, as described below in more detail, the team module 206 may select users for a product development team from the engineering department, the quality control department, the marketing department, the manufacturing department, and/or the like.  Thus, an optimized team may be organized in such a way as to blend members with the appropriate capabilities for the task, project, components, processes, and/or the like. Paragraph Number [0063] teaches the team module 206 selects a user for the team based on output received as a function of a search algorithm.  In one embodiment, the search algorithm comprises a genetic algorithm.  As used herein, a genetic algorithm may generate solutions to optimization problems using techniques inspired by natural 
utilizing a fitness function (Paragraph Number [0059] teaches the team module 206 selects the user to be a member of a team based on the user's profile.  As used herein, the team comprises a plurality of users combined to perform a task.  The team may comprise users from various backgrounds, industries, departments, cultures, and/or the like.  For example, as described below in more detail, the team module 206 may select users for a product development team from the engineering department, the quality control department, the marketing department, the manufacturing department, and/or the like.  Thus, an optimized team may be organized in such a way as to blend members with the appropriate capabilities for the task, project, components, processes, and/or the like).
Red teaches the determining of team members that is appropriate to complete a particular task but does not explicitly teach the execution of that task by the group members which is taught by the following citations from Kershaw:
performing the specific task via the assembled team including the humans and robots as the members (Paragraph Number [0244] teaches as an example of a group consider a team formed to create a software product.  The team leader may create a project to develop a second version of the product.  The project leader may create a group of users that work on documentation together.  When the documentation is complete, the project leader decides to disband the group).

As per claim 2, the combination of Red and Kershaw teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein the fitness function includes a value for a technical skill proficiency. (Paragraph Number [0074] teaches the search module 304, in certain embodiments, may employ one or more search filters based on the search criteria.  For example, the search module 304 may provide a list of one or more characteristics that correspond to characteristics of a user's profile.  For example, the search module 304 may provide a list 
As per claim 3, the combination of Red and Kershaw teaches each of the claim limitations of claims 1 and 2.
In addition, Red teaches:
wherein a number of skills successfully deployed and the number of skills deployed are utilized to calculate the technical skill proficiency. (Paragraph Number [0074] teaches the search module 304, in certain embodiments, may employ one or more search filters based on the search criteria.  For example, the search module 304 may provide a list of one or more characteristics that correspond to characteristics of a user's profile.  For example, the search module 304 may provide a list comprising various computer application types and their corresponding features that a team manager may need in a team member.  Other filters may include different educational backgrounds, language skills, locations, and/or the like.  The team manager may select the characteristics that she desires for her team and the search module 304 may search the various profiles based on the team manager's input).
As per claim 4, the combination of Red and Kershaw teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein the fitness function includes a value for a group cohesion. (Paragraph Number [0079] teaches in a multi-user scenario, each user 406a-n may work simultaneously with a computer program on the server 108.  In such an embodiment, the data module 202 may collect data regarding the users 406a-n activities within the computer application, how long the users 406a-n worked together, which users 406a-n worked together, and/or the like.  In this manner, the team module 206 may select and/or recommend users 406a-n that work well together, e.g., users 406a-n that work together efficiently, productively, or the like.  In a single-user scenario, each user 406a-n may work independently while the data module 202 collects their activity data and sends the data to the database 402 via the server 108).
As per claim 5, the combination of Red and Kershaw teaches each of the claim limitations of claims 1 and 2.
In addition, Red teaches:
wherein the fitness function includes a value for a group cohesion. 
As per claim 6, the combination of Red and Kershaw teaches each of the claim limitations of claims 1, 2, and 3.
In addition, Red teaches:
wherein the fitness function includes a value for a group cohesion. (Paragraph Number [0079] teaches in a multi-user scenario, each user 406a-n may work simultaneously with a computer program on the server 108.  In such an embodiment, the data module 202 may collect data regarding the users 406a-n activities within the computer application, how long the users 406a-n worked together, which users 406a-n worked together, and/or the like.  In this manner, the team module 206 may select and/or recommend users 406a-n that work well together, e.g., users 406a-n that work together efficiently, productively, or the like.  In a single-user scenario, each user 406a-n may work independently while the data module 202 collects their activity data and sends the data to the database 402 via the server 108).
As per claim 7, the combination of Red and Kershaw teaches each of the claim limitations of claims 1 and 4.
In addition, Red teaches:
wherein how often individual members of a group have already cooperated is utilized to calculate the group cohesion. (Paragraph Number [0079] teaches in a multi-user scenario, each user 406a-n may work simultaneously with a computer program on the server 108.  In such an embodiment, the data module 202 may collect data regarding the users 406a-n activities within the computer application, how long the users 406a-n worked together, which users 406a-n worked together, and/or the like.  In this manner, 
As per claim 8, the combination of Red and Kershaw teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein the fitness function includes a value for a quality of work that was previously performed by the team. (Paragraph Number [0055] teaches a user's profile, in certain embodiments, includes various data describing the user, such as computer application activity data, demographic data, social data, employment data, education data, schedule data, location data, project history data, security clearance data, work-quality data, and/or the like).
As per claim 9, the combination of Red and Kershaw teaches each of the claim limitations of claims 1 and 8.
In addition, Red teaches:
wherein historical data is utilized and subjected to a regression or classification to calculating the quality of the work that was previously performed by the team (Paragraph Number [0051] teaches the data module 202 collects quality-related data associated with the user's use of the computer application. The quality-related data may be based on industry standards, an organization's best practices, and/or the like. Paragraph Number [0055] teaches a user's profile, in certain embodiments, includes various data describing the user, such as computer application activity data, demographic data, social data, employment data, education data, schedule data, location data, project history data, security clearance data, work-quality data, and/or the like. Paragraph 
As per claim 10, the combination of Red and Kershaw teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein a bipartite assignment between teams and tasks is performed for parallel deployment of a plurality of teams for a plurality of tasks (Paragraph Number [0033] teaches the computer program product may be shared, simultaneously serving multiple customers in a flexible, automated fashion.  The computer program product may be standardized, requiring little customization and scalable, providing capacity on demand in a pay-as-you-go model.  The computer program product may be stored on a shared file system accessible from one or more servers. Paragraph Number [0049] teaches a multi-user computer application, as used herein, refers to a computer program that allows multiple users to access the computer program at the same time.  Examples of computer applications, both single- and multi-user, may include office suite applications (e.g., word processing, spreadsheet, and/or presentation programs), computer-aided applications (e.g., computer aided design, computer-aided manufacturing, computer-aided 
As per claim 11, the combination of Red and Kershaw teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein the method is utilized for tasks in industry (Paragraph Number [0059] teaches the team module 206 selects the user to be a member of a team based on the user's profile.  As used herein, the team comprises a plurality of users combined to perform a task.  The team may comprise users from various backgrounds, industries, departments, cultures, and/or the like.  For example, as described below in more detail, the team module 206 may select users for a product development team from the engineering department, the quality control department, the marketing department, the manufacturing department, and/or the like.  Thus, an optimized team may be organized in such a way as to blend members with the appropriate capabilities for the task, project, components, processes, and/or the like).
As per claim 12, the combination of Red and Kershaw teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein the method is utilized for tasks in a cyber-physical production system (Paragraph Number [0060] teaches the team module 206 may select users that are located at different locations around the world.  Such a team may comprise a virtual team where users collaborate and work together using telecommunication technologies, such as email, instant message, cell phones, the Internet, text messages, social media, and/or the 
As per claim 13, Red teaches:
A non-transitory computer program product comprising a computer-readable medium encoded with commands provided in coded form which, when executed by a processor, cause a computer to assemble a team for performing a specific task, the team including humans and robots as members, the command comprising: (Paragraph Number [0014] teaches a computer program product, in one embodiment, includes a computer readable storage medium having program code embodied therein.  In one embodiment, the program code is readable/executable by a processor for collecting activity data for a user.  In some embodiments, the activity data is associated with the user's operation of a computer application.  In some embodiments, the program code is readable/executable by a processor for updating a profile for the user in response to the activity data.  In a further embodiment, the program code is readable/executable by a processor for selecting the user to be a member of a team based on the user's profile.  In one embodiment, the team comprises a plurality of users combined to perform a task (CLAIM INTERPRETATION: The phrase “including humans and robots” is not being given significant weight as the below limitations only require the use of “a subgroup of potential members” which could include only humans instead of a mix of humans and robots. If Applicant wishes to narrow this interpretation then Applicant would need to include the robots in the subgroups. Additionally, the limitation could also be construed as an intended use 
The remainder of the claim language is substantially similar to the claim language of claim 1 and is rejected for the same reasons put forth in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 3/1/2021, pgs. 5). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations or to further implement abstract concepts that further organize human activities (i.e. humans completing tasks). The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts and in this way is generally linking the use of the judicial 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 3/1/2021, pgs. 6-8). Examiner respectfully disagrees. Examiner notes that new citations from the new Kershaw reference has been applied to the newly presented claim limitations as indicated above in the new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the new 35 USC 103 rejections presented above

Conclusion
Accordingly, THIS ACTION IS MADE FINAL
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624
/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624